Citation Nr: 0205371	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  91-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left optic 
neuropathy and/or bilateral cataracts, due to exposure to 
ionizing radiation in service.

3.  Entitlement to service connection for fibroadenomatous 
gynecomastia of the right breast, due to exposure to ionizing 
radiation in service.

4.  Entitlement to service connection for hypertensive heart 
disease with congestive heart failure, due to exposure to 
ionizing radiation in service.

5.  Entitlement to service connection for hypothyroidism, due 
to exposure to ionizing radiation in service.

6.  Entitlement to service connection for rheumatoid 
arthritis, due to exposure to ionizing radiation in service.

7.  Entitlement to service connection for lupus, due to 
exposure to ionizing radiation in service.

8.  Entitlement to service connection for a disability of the 
esophagus, due to exposure to ionizing radiation in service.

9.  Entitlement to service connection for a disability of the 
stomach, due to exposure to ionizing radiation in service.

10.  Entitlement to service connection for chronic fatigue 
syndrome, also claimed as Radiation Sickness, due to exposure 
to ionizing radiation in service.

11.  Entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991) for additional disability due to 
VA medical treatment and surgery in 1951.

12.  Entitlement to an increased (compensable) rating for 
tachycardia.


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant is a veteran of World War II; he is not shown 
to have engaged in combat with the enemy.  See 38 U.S.C.A. § 
1154(b) (West 1991); see also VA O.G.C. Prec. Op. No. 12-99, 
65 Fed. Reg. 6256-58 (2000).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Reno Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1997, the 
Board remanded the matter for additional development of the 
evidence.  In May 2000, the Board denied the claims of 
connection for bilateral hearing loss, fibroadenomatous 
gynecomastia, hypertensive heart disease with congestive 
heart failure, hypothyroidism, and lupus as not well grounded 
under criteria then in effect.  See 38 U.S.C.A. § 5107 (West 
1991).

Also in the May 2000 decision, the Board determined that the 
following claims were well grounded under criteria then in 
effect:  service connection for left optic neuropathy and/or 
bilateral cataracts, rheumatoid arthritis, disabilities of 
the esophagus and stomach, chronic fatigue syndrome (also 
claimed as Radiation Sickness), and entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151.  These issues, as well as the 
issue of entitlement to a compensable rating for tachycardia, 
were remanded to the RO for additional development of the 
evidence.  

The veteran appealed the Board's May 2000 decision denying 
service connection for bilateral hearing loss, 
fibroadenomatous gynecomastia, hypertensive heart disease 
with congestive heart failure, hypothyroidism, and lupus to 
the U.S. Court of Appeals for Veterans Claims (the Court).  
While the matter was pending at the Court, the VA Office of 
General Counsel, on behalf of the Secretary, filed a motion 
to remand the appeal to the Board on the basis that such 
remand was required due to enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  By August 2001 Order, the Court granted 
the Secretary's motion and vacated that portion of the 
Board's May 2000 decision which denied service connection for 
bilateral hearing loss, fibroadenomatous gynecomastia, 
hypertensive heart disease with congestive heart failure, 
hypothyroidism, and lupus.  The remainder of the Board's 
decision was left intact.  (See Court Order, dated November 
20, 2001.)  

In its May 2000 decision, the Board determined that the 
veteran had filed a timely notice of disagreement with a June 
1998 rating decision denying service connection for skin 
cancer, due to exposure to ionizing radiation in service.  As 
a Statement of the Case addressing that issue had not yet 
been issued, the Board remanded the matter pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The record 
indicates that in June 2000, the RO issued a Statement of the 
Case addressing the issue of service connection for skin 
cancer, due to exposure to ionizing radiation in service.  
However, as the veteran did not submit a VA Form 9 within the 
applicable time period, that issue is not in appellate 
status.  See 38 U.S.C.A. § 7105.  


REMAND

The record reveals that by January 15, 2002 letter, the 
veteran was notified that his appeal had been transferred to 
the Board for disposition and that he had 90 days from the 
date of the letter in which to submit additional evidence and 
argument.  

In a March 2002 letter, the veteran requested an extension of 
time to May 1, 2002 in which to submit additional material to 
the Board.  By letter received in May 2002, the veteran 
submitted additional argument in support of his claim and 
requested a personal hearing before a Member of the Board at 
the RO or via videoconference.  He also indicated that he had 
additional evidence to submit, but had been too ill to 
compile such evidence.  

Under 38 C.F.R. § 20.1304(a), an appellant will be granted a 
period of 90 days following the mailing of notice that an 
appeal has been certified to the Board, or until the date of 
promulgation of an appellate decision by the Board, whichever 
comes first, during which a personal hearing may be requested 
and additional evidence may be submitted.  

Following the expiration of the 90-day period, the Board will 
not accept additional evidence or a request for a personal 
hearing except when the appellant demonstrates on motion that 
there was good cause for the delay.  Examples of good cause 
include, but are not limited to, illness of the appellant 
which precluded action during the period.  38 C.F.R. 
§ 20.1304(b) (2001).  

The Board has considered the request by the veteran for 
waiver of the 90-day rule to request a personal hearing and 
submit additional evidence to the Board following 
certification of an appeal.  In light of the veteran's 
assertions of illness, and in order to avoid any possibility 
of prejudice to him, the Board has determined that good cause 
has been shown for the personal hearing request and the 
submission of additional evidence beyond the 90-day 
prescribed period.  The Board is aware of the importance of 
responding to a request for a hearing, as a Board decision 
may be vacated when there is a prejudicial failure to afford 
an appellant a personal hearing.  38 C.F.R. § 20.904(a)(3) 
(2001).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Member of 
the Board, either at a travel Board 
hearing or via videoconference, at his 
option.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement of 38 C.F.R. § 19.76 (2001).  

Then, the case should be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



